United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
DEPARTMENT OF THE ARMY,
FORT CAMPBELL, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1309
Issued: September 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2007 appellant filed a timely appeal from the October 6, 2006 and
March 26, 2007 merit decisions of the Office of Workers’ Compensation Programs, which
terminated his compensation and denied modification. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of the termination.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation.
FACTUAL HISTORY
On June 7, 2005 appellant, then a 52-year-old materials handler, sustained an injury in
the performance of duty: “Lifting an iron rack weighing (120 pounds), so that it could be
transported for shipment. I had to lift it up on the scale to be weighed and removed. I hauled the
rack to transportation for shipment alone. I loaded it into the truck on and off the scale.”
Appellant complained of hurting and burning in his upper left shoulder. Dr. Donald W.
Huffman, his attending family practitioner, noted a preexisting degenerative arthritis in the left

shoulder. He diagnosed left shoulder strain. The Office accepted appellant’s claim for left
shoulder sprain. Appellant received compensation for temporary total disability on the periodic
rolls.
An October 19, 2005 magnetic resonance imaging (MRI) scan of the left shoulder
revealed small joint effusion, mild supraspinatus tendinisis without evidence of a rotator cuff
tear, mild degenerative changes at the acromioclavicular (AC) joint without impingement and a
small degenerative cyst in the humeral head. With degenerative changes and no torn cartilage,
continued conservative treatment was recommended.
The Office referred appellant, together with the case file and a statement of accepted
facts, to Dr. Harold H. Alexander, an orthopedic surgeon, to determine the extent of any
disability remaining from the June 7, 2005 work injury. On April 4, 2006 Dr. Alexander
reviewed appellant’s history and complaints. After describing his findings on physical
examination, he stated that it was somewhat difficult to explain some inconsistencies.
Dr. Alexander concluded:
“My opinion is that the lifting injury of June 7, 2005 was a temporary aggravation
of a preexisting condition without any evidence to support a tear or impingement.
I believe his symptoms should have resolved over a period of 6 [to] 12 weeks. I
cannot explain the continued symptoms that this patient has, as well as the
inability to move his left shoulder actively or passively. I would have expected
his condition to have resolved within three months of his injury. This was a
temporary aggravation. In my opinion I would have thought he could have
returned to his base line duty three months after his injury of June 7, 2005. He
should be able to return to unrestricted full duties as a materials handler, but
would probably require a functional capacity evaluation before he could [d]o this.
I am not certain whether he has any adhesive capsulitis of his left shoulder, since
he says he does not move his arm and he may have some degree of decrease
[range of motion] from non use. It is very difficult to evaluate him because he
will not let me move his shoulder passively. I believe he has reached maximum
medical improvement. At this time I would suggest he see a physical therapist for
strengthening and active [range of motion] exercises of his left shoulder and also
have a functional capacity evaluation.”
Appellant underwent a functional capacity evaluation on May 2, 2006. On May 3, 2006
Dr. Alexander agreed with the functional ability described and reported that he “can work as a
materials handler as noted in my report.” He stated that appellant could begin with the
restrictions described and then increase his activity to full duty over a three-month period.
The Office provided a copy of Dr. Alexander’s report to Dr. Huffman, the attending
physician, for comment. On May 17, 2006 Dr. Huffman responded:
“I reviewed the medical records, which you provided. I read the report of
Dr. Alexander, who examined [appellant] on April 4, 2006. I would have to say I
concur entirely with his evaluation and report. I cannot find any objective
evidence as to why [appellant’s] symptoms should be so persistent. I believe that

2

[he] should have been able to return to work within three or four months of his
injury and am at a loss to explain why he is unable to do so, unless there is some
secondary gain involved.
“Please feel free to contact me if further information is needed. Otherwise, I
would concur with Dr. Alexander’s findings and recommend that his
recommendations be followed.”
On August 31, 2006 the Office issued a notice of proposed termination of compensation.
The Office found that the weight of the medical evidence, represented by Dr. Alexander’s report,
demonstrated that appellant no longer had residuals of his accepted left shoulder strain. The
Office allowed him, if he disagreed with the proposed termination, 30 days to submit additional
evidence or argument.
In a decision dated October 6, 2006, the Office terminated appellant’s compensation
effective that date.
Appellant requested reconsideration and submitted a November 13, 2006 MRI scan,
which revealed the following: 1. Small focus of increased T2 signal near junction of
supraspinatus and infraspinatus tendons at their insertion on the greater tuberosity, suspicious for
small area of tendinopathy or partial tear. No definite full thickness rotator cuff tear identified.
2. Moderate degenerative hypertrophy at left AC joint. Mild osteophyte formation on greater
tuberosity of left humerus.
In a decision dated March 26, 2007, the Office reviewed the merits of appellant’s case
and denied modification of its prior decision. The Office found that the MRI scan report did not
provide a physician’s opinion supporting an ongoing work-related condition.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of his duty.1 The
Act also provides for the furnishing of medical services likely to cure, give relief, reduce the
degree or the period of disability or aid in lessening the amount of monthly compensation.2
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.3 After it has determined that, an employee has disability
causally related to his federal employment, the Office may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.4
1

5 U.S.C. § 8102(a).

2

Id. at § 8103.

3

Harold S. McGough, 36 ECAB 332 (1984).

4

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).

3

ANALYSIS
The clear weight of the medical opinion evidence establishes that appellant recovered
from his June 7, 2005 shoulder sprain. He stopped work and received conservative medical
treatment for his left shoulder. Ten months later, Dr. Alexander, the referral orthopedic surgeon,
reported that the June 7, 2005 employment injury caused an aggravation of appellant’s
preexisting shoulder condition, an aggravation that resolved within three months. It was his
opinion that appellant was able to return to full unrestricted duties as a material handler.
Dr. Huffman, appellant’s family practitioner, fully endorsed Dr. Alexander’s evaluation. It was
his opinion that appellant should have been able to return to work within three to four months of
his injury. Dr. Huffman was at a loss to explain why appellant was unable to do so, unless there
was some secondary gain involved.
There is no medical opinion to the contrary. Appellant submitted a November 13, 2006
MRI scan report, but it appeared largely unchanged from the previous MRI scan obtained on
October 19, 2005, which showed a mild supraspinatus tendinisis without evidence of a rotator
cuff tear, mild degenerative changes at the AC joint without impingement and a small
degenerative cyst in the humeral head. The Office did not accept that the degenerative changes
in appellant’s left shoulder had any relationship to his federal employment. The issue is not
whether appellant has a preexisting degenerative condition in his left shoulder; the issue is
whether he recovered from the accepted muscle strain/sprain he sustained on June 7, 2005. The
Office paid appropriate compensation for wage loss and medical benefits for this left shoulder
sprain. In light of the medical opinion evidence that appellant recovered from this injury within
three to four months, the Board finds that the Office has met its burden of proof to justify
terminating benefits effective October 6, 2006. The Board will affirm the Office decisions
terminating benefits and denying modification.
CONCLUSION
The Board finds that the Office has met its burden of proof to justify terminating
compensation for the accepted condition of left shoulder sprain. Both the Office referral
physician and appellant’s own physician agreed that he recovered from this injury within three to
four months. Appellant is, therefore, not entitled to continuing compensation for that injury.

4

ORDER
IT IS HEREBY ORDERED THAT the March 26, 2007 and October 6, 2006 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 24, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

